People v Murray (2020 NY Slip Op 04491)





People v Murray


2020 NY Slip Op 04491


Decided on August 12, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
BETSY BARROS
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2014-11761
 (Ind. No. 12-01281)

[*1]The People of the State of New York, respondent,
vJohn Murray, appellant.


John Murray, Attica, NY, appellant pro se.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Jill Oziemblewski and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 25, 2018 (People v Murray, 163 AD3d 1000), affirming a judgment of the County Court, Westchester County, rendered September 30, 2014.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., BARROS, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court